Citation Nr: 0414587	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant served on initial active duty for training from 
January 1988 to June 1988 and on active duty from December 
1990 to September 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for post-
traumatic stress disorder (PTSD).

The appellant requested a videoconference hearing in this 
case; however, she failed to appear for such hearing on 
January 6, 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

As an initial matter, the Board notes that in the appellant's 
October 2002 claim, she requested service connection for 
depression, anxiety and PTSD.  It appears, however, that the 
RO only adjudicated the PTSD claim, which is the subject of 
this appeal.  Thus, on remand, the RO should ensure that 
consideration is given to all claimed acquired psychiatric 
disorders including depression, anxiety and PTSD. 

The Board notes further that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the appellant's claim of 
entitlement to service connection for PTSD.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board initially notes that 
the appellant's April 2002 VA medical records indicate the 
existence of relevant and previously unobtained medical 
records.  Accordingly, as detailed below, this case is 
remanded for purposes of obtaining these medical records.

The Board notes further that the appellant's initial claim 
for service connection for PTSD was based on claimed sexual 
assaults she experienced while in Saudi Arabia during Desert 
Storm.  However, as noted by the RO in the April 2003 
statement of the case, the appellant has failed to provide 
any specific details of the claimed sexual assault incidents 
as requested by the RO, and in medical records associated 
with the file, the appellant filed to provide any specific 
dates, locations, or any other specific information about the 
incidents; the RO noted further, that the record on appeal 
did not contain a diagnosis of PTSD.  

As to the claimed stressors, the Board notes that while the 
appellant has not provided any specific information 
concerning the claimed sexual assaults other than to indicate 
that she was assaulted by three different individuals after 
being in Saudi Arabia for three months, in her July 2003 
substantive appeal, she indicated another traumatic event 
occurred while she was in Saudi Arabia.  She stated that 
Khobar Towers where she was staying was hit by a SCUD missile 
two weeks after her arrival and that 28 people were killed.  
The record on appeal contains no verification of this claimed 
stressor, and the Board finds that inquiry should be 
undertaken in this regard.  

As to the diagnosis of PTSD in this case, as noted above, the 
appellant is also claiming service connection for depression 
and anxiety.  The appellant's VA medical records dated in 
April 2002 contain a current diagnosis of "major depressive 
disorder," "generalized anxiety disorder," and a 
provisional diagnosis of "PTSD".  Although the PTSD 
diagnosis is a provisional one, the Board finds that 
additional medical development such as a VA examination 
should be undertaken in this case.  

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within her possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The appellant's VA medical records 
developed since April 2002 should be 
obtained.  The RO should make as many 
requests as are necessary to obtain these 
records.  However, if it is determined that 
such records do not exist or that further 
attempts to obtain these records would be 
futile, then the RO may cease in its efforts 
to obtain the appellant's VA medical records.  
All efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

3.  The RO should contact the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) and ask them to provide any 
available information showing that the 
appellant's unit (304th Maintenance Company) 
was present during a SCUD missile attack at 
Khobar Towers approximately two weeks after 
she arrived in Saudi Arabia (period of active 
duty between December 1990 and September 
1991) in which 28 individuals were killed.

4.  Following the receipt of a response from 
the USASCRUR, the RO must prepare a report 
detailing the nature of any stressors which 
it has determined are established by the 
record.  This report is then to be added to 
the claims folder.

5.  After completing the above actions, the 
RO should arrange for a VA psychiatric 
examination of the appellant to determine the 
nature and extent of any current psychiatric 
disorders.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  The 
psychiatrist should be requested to review 
the results of the examination along with all 
material in the appellant's claims file, and 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present acquired psychiatric disorder(s) 
is(are) etiologically related to service.

With respect to the appellant's claimed PTSD, 
a diagnosis of PTSD under DSM-IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific verified stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis was 
not made.

The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this REMAND, must be made 
available to the psychiatrist for proper 
review of the medical history.  The 
examination report is to reflect whether such 
a review of the claims file was made.

6.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

7.  The RO should then consider the 
appellant's claim for service connection for 
an acquired psychiatric disorder to include 
PTSD.  If the benefits sought on appeal 
remain denied, then the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, provides 
for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



